                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

KALI S. SUNTOKE,

                       Petitioner,               :   Case No. 2:15-cv-1354

       - vs -                                        District Judge James L. Graham
                                                     Magistrate Judge Michael R. Merz

Warden,
 Chillicothe Correctional Institution
                                                 :
                       Respondent.


                       ORDER REGARDING DOCUMENTS


       This habeas corpus case is before the Court on Petitioner’s letter to the Clerk (ECF No. 83)

referencing a request made in an earlier letter which is not docketed.

       Plaintiff claims he has bene informed that he can obtain “one copy of the documents in my

case without any payment for copies or postage.” Id. at PageID 2274. That is incorrect. Policy

of the Judicial Conference of the United States requires the Clerk to charge $.50 per page for

making copies. The pages for the documents requested are as follows: Doc. No. 46 – 259 pp.,

Doc. No. 50 – 4 pp., Doc. No. 51 - 9 pp., and Doc. No. 59 – 3 pp. The total charge would be

$137.50. Upon receipt of that amount, the Clerk will copy and forward the requested documents.

       Because Petitioner is represented by counsel and his attorney has internet access to these

documents, it might be less expensive to request counsel to provide them.

January 28, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge


                                                 1
